Citation Nr: 0631474	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  94-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to reimbursement of the cost of unauthorized 
medical services provided by Triangle Laboratories, and 
associated health care providers in April 1993.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his psychologist




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 decision letter 
issued by the William Jennings Bryan Dorn VA Medical Center 
(VAMC) in Columbia, South Carolina, which had authorized 
short-term fee basis outpatient treatment for an excisional 
biopsy of the veteran's arm.  

The Board previously denied this case in August 2000, and the 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court vacated the Board's decision and remanded the case back 
to the Board.  

The Board subsequently remanded this matter back to the RO in 
October 2003.  



FINDINGS OF FACT

1.  The tetrachlorodibenzo-p-dioxin (TCDD) testing conducted 
by Triangle Laboratories was not authorized by VA.  

2.  At the time of the TCDD testing in question, a medical 
emergency did not exist.  



CONCLUSION OF LAW

The payment or reimbursement for expenses incurred as a 
result of TCDD testing at Triangle Laboratories in April 1993 
is not warranted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained medical documentation 
pertaining to the veteran's claim, and there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  As this case does not concern 
a claim for compensation, a VA examination is not 
"necessary" pursuant to 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2005 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed  rating decision.  However, that decision was issued 
several years prior to the enactment of the VCAA.  As noted 
above, the May 2005 VCAA letter is comprehensive and does not 
raise any concerns in view of Mayfield.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Under the applicable laws and regulations (and because the 
veteran was not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:

(a) The treatment was either for an adjudicated service-
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability;

(b) A medical emergency existed and delay would have been 
hazardous to the life or health; and,

(c) No VA or other Federal facilities were feasibly 
available.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Hayes v. 
Brown, 6 Vet. App. 66 (1993).

In this case, the veteran was notified by the VAMC in 
February 1993 that he had been approved for short-term fee 
basis outpatient treatment.  He was advised that the 
treatment was "limited for Excisional Biopsy of Arm."  The 
authorization covered the period from February 9 through May 
9 of 1993.

VA documents as well as evidence from Triangle Laboratories 
indicate that, on March 17, 1993, VA informed Triangle 
Laboratories that it would not pay for TCDD testing.  
Triangle Laboratories informed the veteran of this 
development, and he had a meeting the same day with VAMC 
officials.  The VAMC advised the veteran that this type of 
testing was not authorized.  TCDD testing was noted to be 
done "on some people, not by the VA, but elsewhere for 
research purposes" in Agent Orange cases.  

According to Triangle Laboratories, the veteran sent a check 
in the amount of $1,300.00 for the testing.  Triangle 
Laboratories received the check on April 8, 1993 and started 
the testing the following day.

The veteran testified at a hearing at the VAMC in September 
1993.  He suggested that the physician performing the biopsy, 
Dr. Metropol, had recommended the TCDD testing.  
Additionally, he testified that he was not aware that the 
TCDD testing was not authorized when the testing was 
requested.  He asserted that testing was performed in view of 
his claimed exposure to Agent Orange in Vietnam.

Pursuant to the Board's October 2003 remand, the VAMC 
contacted Dr. Metropol's office.  The office informed the 
VAMC that the only authorization they had from the VAMC had 
been for an excisional biopsy, and it was their understanding 
that this would include routine pathology.  

There was no reported indication of approval of TCDD testing 
("which [was] not routine"), and the office had 
documentation showing that it was the veteran who wanted to 
have the testing performed.  

The veteran was noted to have been told by VA that the TCDD 
testing would not be covered by VA, and Dr. Metropol's office 
had been told as well.  Nonetheless, the veteran reportedly 
chose to have the testing done anyway at his own expense.  

The Board has considered the noted facts and initially finds 
that the TCDD testing conducted by Triangle Laboratories was 
not authorized by VA.  The contemporaneous evidence clearly 
establishes that Triangle Laboratories communicated with VA 
and was informed that VA would not pay for the TCDD testing.  
The evidence shows that the veteran was advised of this by 
both Triangle Laboratories and VA and that he chose to pay 
for the testing.  

Moreover, the evidence establishes that a medical emergency 
did not exist at the time of the testing.  Indeed, it appears 
that the veteran has not argued that such an emergency did 
exist.  

According to the veteran's hearing testimony, the testing was 
performed in view of his alleged exposure to Agent Orange.  
Nothing in the record, including the recent response from Dr. 
Metropol's office, suggests that a medical emergency existed.  

Given the finding that there was no medical emergency at the 
time of the testing, the Board need not reach the questions 
of whether the veteran had a total disability permanent in 
nature resulting from a service-connected disability or 
whether a VA facility was feasibly available.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. 
App. 539, 544 (1997); Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).  

In summary, the veteran's appeal of the decision to deny 
reimbursement for the TCDD testing must be denied, as the 
criteria for reimbursement have not been met.  



ORDER

The claim for reimbursement for expenses incurred as a result 
of TCDD testing by Triangle Laboratories in April 1993 is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


